NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                         File Name: 06a0703n.06
                        Filed: September 22, 2006

                                         01-3960

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


CHARLOTTE CUNO et al.,                       )
                                             )
       Plaintiffs-Appellants,                )
                                             )   ON REMAND FROM THE
v.                                           )   SUPREME COURT OF THE
                                             )   UNITED STATES
DAIMLER CHRYSLER CORPORATION                 )
et al.,                                      )
                                             )
       Defendants-Appellees.                 )



       Before: SILER, DAUGHTREY, and COLE, Circuit Judges.


       PER CURIAM. This case is before us on remand from the Supreme Court “for

dismissal of the plaintiffs’ challenge to the franchise tax credit.” We therefore remand the

case to the district court with the direction to dismiss the case in accordance with the

opinion announced by the Supreme Court in DaimlerChrysler Corp. v. Cuno, ___ U.S. ___,

126 S.Ct. 1854 (2006).


       SO ORDERED.


                                                 ENTERED BY ORDER OF THE COURT


                                                 ________________________________
                                                        Leonard Green, Clerk